Case 18-09108-RLM-11            Doc 1246       Filed 08/25/20       EOD 08/25/20 11:57:11            Pg 1 of 4




                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


     In re:                                                  Chapter 11
                           1
     USA GYMNASTICS,                                         Case No. 18-09108-RLM-11

                           Debtor.


             AMENDED NOTICE OF PROPOSED AGENDA OF MATTERS
       SCHEDULED FOR TELEPHONIC HEARING ON AUGUST 26, 2020 AT 1:30 P.M.

 Time and Date of Hearing:                 Wednesday, August 26, 2020, at 1:30 p.m. (prevailing
                                           Eastern time)

 Location of Hearing:                      The Hearing will proceed telephonically. The dial-in
                                           telephone number for interested parties to participate in the
                                           hearing by conference call is 1-888-273-3658, passcode:
                                           9247462#. All callers shall keep their phones muted unless
                                           addressing the Court. All callers must identify themselves
                                           and the party(ies) they represent when addressing the Court.
                                           Callers shall not place their phones on hold during the
                                           hearing.

 Copies of Documents:                      Copies of all documents filed in this chapter 11 case may be
                                           accessed      through      the      case      website     at:
                                           https://omniagentsolutions.com/usagymnastics,       or    by
                                           contacting the Debtor’s attorneys, on PACER, or from the
                                           Clerk of the Court.

 Estimated Length of Hearing:              1 hour and 45 minutes.




 1
  The last four digits of the Debtor’s federal tax identification number are 7871. The location of the Debtor’s
 principal office is 130 E. Washington Street, Suite 700, Indianapolis, Indiana 46204.
Case 18-09108-RLM-11      Doc 1246   Filed 08/25/20       EOD 08/25/20 11:57:11    Pg 2 of 4




 A.   CREDITORS’ MATTERS

      1.    Humphrey’s Late Claim Motion: Motion To Allow Late Filed Claim To Be
            Treated As Timely Filed [Dkt. 1213].

               a. Status: This matter is going forward.

               b. Objections:

                     i.    Committee’s Objection: The Additional Tort Claimants Committee
                           Of Sexual Abuse Survivors’ Consolidated Objection To Motions To
                           File Claim After Bar Date [Dkt. 1227].

               c. Replies:

                     i.    Humphrey’s Reply: Reply In Support Of Motion To Allow Late
                           Filed Claim To Be Treated As Timely Filed [Dkt. 1235].

               d. Related Documents:

                     i.    Humphrey’s Motion to Strike: Motion To Strike Paragraph 14 Of
                           Objection To Motion To Allow Late Claim To Be Treated As Timely
                           Filed [Dkt. 1236].

               e. Estimated Time Required: 30 minutes.

      2.    JJ Doe’s Late Claim Motion: Creditor’s Motion To Allow Late Filed Claim To Be
            Treated As Timely [Dkt. 1218].

               a. Status: This matter is going forward.

               b. Objections:

                     i.    Committee’s Objection: The Additional Tort Claimants Committee
                           Of Sexual Abuse Survivors’ Consolidated Objection To Motions To
                           File Claim After Bar Date [Dkt. 1228].

               c. Replies:

                     i.    JJ Doe’s Reply: Reply To The Additional Tort Claimants Committee
                           Of Sexual Abuse Survivors’ Consolidated Objection To Motion To
                           File Claim After Bar Date [Dkt. 1233].

               d. Estimated Time Required: 30 minutes.




                                            2
Case 18-09108-RLM-11      Doc 1246    Filed 08/25/20      EOD 08/25/20 11:57:11    Pg 3 of 4




 B.   DEBTOR’S AND COMMITTEE’S MATTERS

      1.    Joint Settlement Conference Motion: Joint Motion Requesting The Court To
            Conduct A Settlement Conference And For Other Relief [Dkt. 1230].

               a. Status: This matter is going forward.

               b. Objections:

                     i.    ACE American’s Response: Ace American Insurance Company’s
                           Response To Joint Motion Requesting A Settlement Conference And
                           Other Relief [Dkt. 1232].

                    ii.    Combined Specialty’s Response: Combined Specialty’s Response
                           To Joint Motion Requesting The Court To Conduct A Settlement
                           Conference And For Other Relief [Dkt. 1237].

                   iii.    TIG’s Response: Response Of TIG Insurance Company To Joint
                           Motion Requesting The Court To Conduct A Settlement Conference
                           [Dkt. 1238].

                   iv.     National Union’s Objection: National Union Fire Insurance
                           Company Of Pittsburgh, Pa.’s Limited Objection To The Joint
                           Motion Requesting The Court To Conduct A Settlement Conference
                           And Other Relief [Dkt. 1239].

                    v.     National Casualty’s Objection: Objection Of National Casualty
                           Company To Joint Motion Requesting The Court To Conduct A
                           Settlement Conference And For Other Relief [Dkt. 1240].

                   vi.     Great American’s Objection: Objection Of Great American
                           Assurance Company To The Joint Motion Requesting The Court To
                           Conduct A Settlement Conference And For Other Relief [Dkt. 1241].

               c. Related Documents:

                     i.    USOPC’s Joinder: Joinder Of The United States Olympic And
                           Paralympic Committee To Joint Motion Of Debtor And Survivors’
                           Committee Requesting The Court To Conduct A Settlement
                           Conference [Dkt. 1234].

               d. Estimated Time Required: 45 minutes.




                                            3
Case 18-09108-RLM-11      Doc 1246   Filed 08/25/20   EOD 08/25/20 11:57:11      Pg 4 of 4




 Dated: August 25, 2020                       Respectfully submitted,

                                              JENNER & BLOCK LLP

                                              By: /s/ Catherine Steege

                                              Catherine L. Steege (admitted pro hac vice)
                                              Dean N. Panos (admitted pro hac vice)
                                              Melissa M. Root (#24230-49)
                                              353 N. Clark Street
                                              Chicago, Illinois 60654
                                              Tel: (312) 923-2952
                                              Fax: (312) 840-7352
                                              csteege@jenner.com
                                              dpanos@jenner.com
                                              mroot@jenner.com
                                              Counsel for the Debtor




                                          4
